Filing # 7I9@@OBEEIRAHG/SEHORS] PpOYDERM-1 Filed 12/18/19 Page 1 of 9 PagelD 7

IN THE CIRCUIT COURT OF THE
TENTH JUDICIAL CIRCUIT, IN AND FOR
POLK COUNTY, FLORIDA

BENJAMIN NEMEC and
AMIE NEMEC,

Plaintiffs,
VS.

L. COBB CONSTRUCTION, INC., a Florida CASE NO.:
corporation, PCL CONSTRUCTION

SERVICES, INC., a foreign corporation, and

INTERSTATE HOTELS & RESORTS, INC., a

foreign corporation,

 

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiffs, DR. BENJAMIN AND AMIE NEMEC, by and through the undersigned
attorneys sue the Defendants, L. COBB CONSTRUCTION, INC., PCL CONSTRUCTION
SERVICES, INC., and INTERSTATE HOTELS & RESORTS, INC. and state:

1. This is a negligence action for damages that exceed $15,000 exclusive of pre-
judgment interest, costs and attorney’s fees.

2. Plaintiff, DR. BENJAMIN NEMEC, 1s a resident of the State of Texas.

3. Plaintiff, AMIE NEMEC, is a resident of the State of Texas.

4. Defendant, L. COBB CONSTRUCTION, INC., is a Florida corporation doing
business in Polk County, Florida. Defendant, L. COBB CONSTRUCTION, INC., constructed,
developed and/or built a golf course located at 1000 Streamsong Drive, Streamsong, Florida
33834.

5. Defendant, PCL CONSTRUCTION SERVICES, INC., is a foreign corporation

doing business in Polk County, Florida. Defendant, PCL CONSTRUCTION SERVICES, INC.,

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 2 of 9 PagelD 8

constructed, developed and/or built a golf course located at 1000 Streamsong Drive, Streamsong,
Florida 33834.

6. Defendant, INTERSTATE HOTELS & RESORTS, INC., is a foreign corporation
doing business in Polk County, Florida. Defendant, INTERSTATE HOTELS & RESORTS,
INC., managed, operated and/or was in possession of a golf course located at 1000 Streamsong
Drive, Streamsong, Florida 33834 on or about June 26, 2014.

7. All of the events described herein occurred in Polk County, Florida.

8. Defendants, L. COBB CONSTRUCTION, INC. and PCL CONSTRUCTION
SERVICES, INC., had a duty to construct, develop and/or build the golf courses in a reasonably
safe condition.

9. Defendant, INTERSTATE HOTELS & RESORTS, INC., had a duty to operate
and maintain the golf course in a reasonably safe condition and to warn of dangerous conditions.

10. The golf courses were constructed on land that used to be a phosphate mine.

11. Consequently, Defendants, L. COBB CONSTRUCTION, INC. and PCL
CONSTRUCTION SERVICES, INC., knew or should have known that the soil on the golf
course, and specifically in the area where this incident occurred, is susceptible to collapsing
and/or giving way, and should have constructed, developed and/or built the golf course in such a
way as to prevent the condition from occurring.

12. Additionally, Defendant, INTERSTATE HOTELS & RESORTS, INC., knew or
should have known that the soil on the golf course, and specifically in the area where this
incident occurred, is susceptible to collapsing and/or giving way. Additionally, the condition
existed for a sufficient length of time so that Defendant, INTERSTATE HOTELS & RESORTS,

INC., should have known of it.

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 3 of 9 PagelD 9

13. This is a dangerous condition and a concealed hazard.

14. Defendant, INTERSTATE HOTELS & RESORTS, INC., advertised the golf
courses as “specifically designed for walking golfers.”

15. On or about June 26, 2014, Plaintiff, DR. BENJAMIN NEMEC, was golfing on
one of said courses.

16. While walking between two holes, Plaintiff, DR. BENJAMIN NEMEC, fell
because the ground beneath him gave way and/or collapsed.

17. The subject incident occurred because the Defendants, L. COBB
CONSTRUCTION, INC. and PCL CONSTRUCTION SERVICES, INC., breached their duties
to construct, develop and/or build the subject premises in a reasonably safe condition and
because Defendant, INTERSTATE HOTELS & RESORTS, INC., breached its duty to maintain
and operate the subject premises in a reasonably safe condition.

18. Defendants, L. COBB CONSTRUCTION, INC., PCL CONSTRUCTION
SERVICES, INC., and INTERSTATE HOTELS & RESORTS, INC., knew and/or should have
known of this condition.

19. Plaintiff, DR. BENJAMIN NEMEC, had no reason to know of the condition.

20. Defendant, INTERSTATE HOTELS & RESORTS, INC., breached its duty to
warn of dangerous conditions by failing to warn Plaintiff, DR. BENJAMIN NEMEC, of the
condition described above.

21. As a result of the incident, Plaintiffs, DR. BENJAMIN AND AMIE NEMEC,

sustained damages.

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 4 of 9 PagelD 10

COUNTI
DR. NEMEC V. L. COBB CONSTRUCTION, INC.

Plaintiff, DR. BENJAMIN NEMEC, adopts and incorporates by reference paragraphs 1
through 21 as if fully set forth herein and further alleges:

22. Defendant, L. COBB CONSTRUCTION, INC., had a duty to the public, and
specifically to Plaintiff, DR. BENJAMIN NEMEC, to construct, develop and/or build the subject
premises in a reasonably safe manner.

23. Defendant, L. COBB CONSTRUCTION, INC., breached this duty of care by:

a. Failing to construct reasonably safe premises; and/or
b. Failing to develop reasonably safe premises; and/or
C. Failing to build reasonably safe premises.

24. As a direct and proximate result of the negligence of the Defendant, L. COBB
CONSTRUCTION, INC., described in the preceding paragraphs, Plaintiff, DR. BENJAMIN
NEMEC, suffered bodily injury resulting in pain and suffering, disability, disfigurement, loss of
capacity for the enjoyment of life, expense of hospitalization, expense of medical and nursing
care and treatment, loss of earnings, loss of the ability to earn money, and/or aggravation of a
previously existing condition. The losses are either permanent or continuing in nature and
Plaintiff, DR. BENJAMIN NEMEC, will suffer such losses in the future.

WHEREFORE, Plaintiff, DR. BENJAMIN NEMEC, demands judgment for
compensatory damages, such other relief as this Court may deem just and proper and a trial by

jury on all issues so triable.

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 5 of 9 PageID 11

COUNT It
MRS. NEMEC V. L. COBB CONSTRUCTION, INC.

Plaintiff, AMIE NEMEC, adopts and incorporates by reference paragraphs 1 through 24
as if fully set forth herein and further alleges:

25. At all times material hereto, Plaintiff, AMIE NEMEC, was the wife of Plaintiff,
DR. BENJAMIN NEMEC, and they were residing together under this family relationship.

26. As a direct and proximate result of the aforesaid negligence, Plaintiff, AMIE
NEMEC, suffered in the past and will continue to suffer in the future the loss of comfort,
companionship, society, consortium and services of her husband, DR. BENJAMIN NEMEC.

WHEREFORE, Plaintiff, AMIE NEMEC, demands judgment for compensatory
damages, such other relief as this Court may deem just and proper and a trial by jury on all issues
so triable.

COUNT II
DR. NEMEC V. PCL CONSTRUCTION SERVICES, INC.,

Plaintiff, DR. BENJAMIN NEMEC, adopts and incorporates by reference paragraphs 1
through 21 as if fully set forth herein and further alleges:

27. Defendant, PCL CONSTRUCTION SERVICES, INC., had a duty to the public,
and specifically to Plaintiff, DR. BENJAMIN NEMEC, to construct, develop and/or build the
subject premises in a reasonably safe manner.

28. Defendant, PCL CONSTRUCTION SERVICES, INC., breached this duty of care

by:
a. Failing to construct reasonably safe premises; and/or
b. Failing to develop reasonably safe premises; and/or
C. Failing to build reasonably safe premises.
5

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 6 of 9 PageID 12

29. As a direct and proximate result of the negligence of the Defendant, PCL
CONSTRUCTION SERVICES, INC., described in the preceding paragraphs, Plaintiff, DR.
BENJAMIN NEMEC, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization, expense of
medical and nursing care and treatment, loss of earnings, loss of the ability to earn money, and/or
aggravation of a previously existing condition. The losses are either permanent or continuing in
nature and Plaintiff, DR. BENJAMIN NEMEC, will suffer such losses in the future.

WHEREFORE, Plaintiff, DR. BENJAMIN NEMEC, demands judgment for
compensatory damages, such other relief as this Court may deem just and proper and a trial by
jury on all issues so triable.

COUNT IV
MRS. NEMEC V. PCL CONSTRUCTION SERVICES, INC.

Plaintiff, AMIE NEMEC, adopts and incorporates by reference paragraphs 1 through 21
and 27 through 29 as if fully set forth herein and further alleges:

30. At all times material hereto, Plaintiff, AMIE NEMEC, was the wife of Plaintiff,
DR. BENJAMIN NEMEC, and they were residing together under this family relationship.

31. As a direct and proximate result of the aforesaid negligence, Plaintiff, AMIE
NEMEC, suffered in the past and will continue to suffer in the future the loss of comfort,
companionship, society, consortium and services of her husband, DR. BENJAMIN NEMEC.

WHEREFORE, Plaintiff, AMIE NEMEC, demands judgment for compensatory
damages, such other relief as this Court may deem just and proper and a trial by jury on all issues

so triable.

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 7 of 9 PagelD 13

COUNT V
DR. NEMEC V. INTERSTATE HOTELS & RESORTS, INC.

Plaintiff, DR. BENJAMIN NEMEC, adopts and incorporates by reference paragraphs 1
through 21 as if fully set forth herein and further alleges:

32. Defendant, INTERSTATE HOTELS & RESORTS, INC., had a duty to the
public, and specifically to Plaintiff, DR. BENJAMIN NEMEC, to manage and/or operate the
subject premises in a reasonably safe manner and to warn of dangerous conditions.

33. Defendant, INTERSTATE HOTELS & RESORTS, INC., breached this duty of

care by:

d. Failing to manage the premises in a reasonably safe condition; and/or

e. Failing to maintain the premises in a reasonably safe condition; and/or

f. Failing to operate the premises in a reasonably safe condition; and/or

g. Failing to make appropriate repairs to ensure the premises were reasonably safe;
and/or

h. Failing to properly inspect the premises; and/or

i. Failing to warn of a dangerous condition; and/or

j. Failing to train its employees, vendors and/or independent contractors to maintain
all public areas by vigilant patrol so as to prevent falls and other injuries on the
premises; and/or

k. Failing to have policies and procedures in place so that prompt and adequate
actions could be taken when areas are compromised by dangerous conditions;
and/or

I. Failing to follow its own policies and procedures; and/or

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 8 of 9 PagelD 14

m. Failing to supervise its employees, vendors and/or independent contractors in

implementing its policies and procedures.

34. As a direct and proximate result of the negligence of the Defendant,
INTERSTATE HOTELS & RESORTS, INC., described in the preceding paragraphs, Plaintiff,
DR. BENJAMIN NEMEC, suffered bodily injury resulting in pain and suffering, disability,
disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization, expense of
medical and nursing care and treatment, loss of earnings, loss of the ability to earn money, and/or
aggravation of a previously existing condition. The losses are either permanent or continuing in
nature and Plaintiff, DR. BENJAMIN NEMEC, will suffer such losses in the future.

WHEREFORE, Plaintiff, DR. BENJAMIN NEMEC, demands judgment for
compensatory damages, such other relief as this Court may deem just and proper and a trial by
jury on all issues so triable.

COUNT VI
MRS. NEMEC V. INTERSTATE HOTELS & RESORTS, INC.,

Plaintiff, AMIE NEMEC, adopts and incorporates by reference paragraphs 1 through 21
and 32 through 34 as if fully set forth herein and further alleges:

35. At all times material hereto, Plaintiff, AMIE NEMEC, was the wife of Plaintiff,
DR. BENJAMIN NEMEC, and they were residing together under this family relationship.

36. As a direct and proximate result of the aforesaid negligence, Plaintiff, AMIE
NEMEC, suffered in the past and will continue to suffer in the future the loss of comfort,
companionship, society, consortium and services of her husband, DR. BENJAMIN NEMEC.

WHEREFORE, Plaintiff, AMIE NEMEC, demands judgment for compensatory
damages, such other relief as this Court may deem just and proper and a trial by jury on all issues

so triable.

2018CA-002397-0000-00 Received in Polk 06/22/2018 12:17 PM
Case 8:19-cv-03108-CEH-JSS Document 1-1 Filed 12/18/19 Page 9 of 9 PagelID 15

DATED this 22nd day of June, 2018

11270363.1

2018CA-002397-0000-00

s/ Francis H. Sheppard

 

FRANCIS H. SHEPPARD

Florida Bar No.: 0442290

E-mail: fsheppard@rumberger.com (primary)
fsheppardsecy@rumberger.com (secondary)

CHASE E. HATTAWAY

Florida Bar No.: 0085951

E-mail: chattaway@rumberger.com (primary)
docketingorlando@rumberger.com and
chattawaysecy@rumberger.com (secondary)

RUMBERGER, KIRK, & CALDWELL, P.A.

300 South Orange Avenue, Suite 1400

Orlando, Florida 32801

Tel: 407.872.7300

Fax: 407.841.2133

Attomeys for Plaintiffs

Received in Polk 06/22/2018 12:17 PM
